Citation Nr: 0502463	
Decision Date: 02/02/05    Archive Date: 02/15/05

DOCKET NO.  03-09 837	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Evaluation of post-traumatic stress disorder, rated as 50 
percent disabling prior to November 18, 1997.

2.  Entitlement to a total disability rating based upon 
individual unemployability due to service-connected 
disability from prior to November 18, 1997.

3.  Entitlement to an effective date prior to November 19, 
1997 for a 70 percent rating for post-traumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	Jenny Y. Twyford, Attorney at 
Law




ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The veteran served on active duty from October 1986 to 
September 1993.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating determinations of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Reno, Nevada.

In August 2004, the United States Court of Appeals for 
Veterans Claims (Court) vacated an April 2003 Board decision 
and remanded the case for further Board action.

In September 2004, the Secretary and the claimant entered 
into a stipulation to assign an effective date in September 
1993 for service connection for post-traumatic stress 
disorder.  The RO effectuated this stipulation in September 
2004.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on her part.


REMAND

In November 2000, the President of the United States signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub.L. No. 106-475, 114 Stat. 2096 (2000).  This act 
introduces several fundamental changes into the VA 
adjudication process.  These changes were codified in 
pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002) and 
38 C.F.R. § 3.159 (2004).  Under the VCAA, VA's duty to 
notify and assist has been significantly expanded.  First, VA 
has a duty to provide an appropriate claim form, instructions 
for completing it, and notice of information necessary to 
complete the claim if it is incomplete.  38 U.S.C.A. § 5102; 
38 C.F.R. § 3.159(b)(2).  Second, VA has a duty to notify the 
claimant of any information and evidence needed to 
substantiate and complete a claim, and of what part of that 
evidence is to be provided by the claimant and what part VA 
will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); see Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  Third, VA has a duty 
to assist claimants in obtaining evidence needed to 
substantiate a claim.  38 U.S.C.A. §§ 5107(a), 5103A; 38 
C.F.R. § 3.159(c).  Additionally, the Court has indicated 
that VA must request that the claimant provide any evidence 
in the claimant's possession which pertains to the claim.  
Pelegrini v. Principi, 18 Vet. App. 212 (2004).

A review of the claims file reveals that the veteran was 
never provided a VCAA letter.  Given the aforementioned, it 
would be potentially prejudicial to the veteran if the Board 
were to proceed to issue a decision at this time.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); VAOGCPREC 16-92.  

In November 1993, the veteran completed claims form boxes 
which she was requested to complete if she claimed to be 
totally disabled and she indicated that she was not employed 
and last worked on the day of her separation.  

In October 1994, the veteran reported that she had been fired 
from a job in June, worked for another health food store for 
about 5 days the next month, was fired from that store, then 
worked for another health store for one month.  

In October 1995, the veteran reported that she had been 
unable to work.  

In December 1995, Dr. Figueroa reported that due to the 
veteran's sexual trauma history, she was unable to seek or 
maintain employment in settings that do not allow a 
significant amount of autonomy.  

In February 1997, the veteran stated that as a civilian, she 
had done nothing.  She stated that she could not work because 
she kept getting fired, and that she could not do work.  

In March 1997, a Vet Center health care provider indicated 
that the veteran's occupational functioning remained severely 
impaired.  

In November 1997, the Vet Center health care provider 
indicated that the veteran became unable to work in September 
1993.  

The veteran's rating from the date following service 
discharge in September 1993 to November 19, 1997 is 50 
percent.  The veteran seeks a total rating.  

The case will be referred to the Director, Compensation and 
Pension Service, for extraschedular consideration.  See 
38 C.F.R. §§ 3.321, 4.16.  

Accordingly, the case is REMANDED to the Appeals Management 
Center (AMC) for the following action:

1.  The AOJ should provide the veteran 
appropriate notice under the VCAA with 
regard to her claim for compensation for 
post-traumatic stress disorder and a 
total rating for compensation on the 
basis of individual unemployability.  
Such notice should specifically apprise 
her of the evidence and information 
necessary to substantiate her claim and 
indicate which portion of that 
information and evidence, if any, is to 
be provided by her and which portion, if 
any, VA will attempt to obtain on her 
behalf.  38 U.S.C.A. § 5103(a) and (b) 
(West 2002); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  VA must request 
that she submit any evidence in her 
possession that pertains to the claim.

2.  The RO will refer the case to the 
Director, Compensation and Pension 
Service, for extraschedular 
consideration.  See 38 C.F.R. §§ 3.321, 
4.16 (2004). 

If upon completion of the above action the claim remains 
denied, the case should be returned after compliance with 
requisite appellate procedures.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).   If the 
veteran has or can obtain relevant evidence, that evidence 
must be submitted by her.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).





	                  
_________________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


